The opinion of. the court was delivered by
Martin, J.
This was an action brought to recover the price of-four shares in The Baltimore fy Plavre-cle- Grace. Turnpike Company, amounting to §100; this sum was to be paid in five instalments of §20 each, four of those instalments vyere due before the, 1st of January, 1816, the last on the l()th of- March in the same year, The defendant relied on the statute of limitations, and the court instructed the j.ui-y, that from the evidence, the plaintiffs were-barred of- their right of. action, by the pleas of the defendant.
The plaintiffs had a right to demand from the defendant, the amount of each instalment when it became due, and limitation attached at that time; they were then barred by the pleas of the defendant, as to the four first instalments, because inore than three years had elapsed from the time they were demandable to the institution of- the suit. The last instalment of §20 became due on the 10th of March, 1816, and the suit was commenced on the 23th of January, 1819, this being within ijhree years before the suit, limitation did not bar it. Had the plaintiffs then a legal right of action to maintain this suit for the sum of §20? If they had a right of action, they were entitled to the judgment of the court, and to the fruits of that judgment.
By the act of 1809, ch. 74, it is d^clar^d, “that in all *61cases where ihe real debt or damages shall not exceed the sum of §50, it shall and may be lawful for one justice of •fhe peace, to fry, hear, and determine, the matter in controversy between-the parties;” and by the 6 th section of the same law, “that the judges of the several county courts within this state, shall not hold plea in the said courts of any debt or damage, in cases within the jurisdiction given to justices of the peace by this act, which gliall not exceed §50. ” The court then having no jurisdiction, unless the sum recovered amounted to aboye §50, a judgment could not havp been rendered on a verdict for §20, and the plaintiffs would have been nonsuited.
It was contended, that although a judgment could not have been rendered on a verdict for §20, the court were wrong in directing the jury to find for the defendant, and for this error the judgment ought to be reversed, and the case sent back for a second trial.
By the act of 1790, ch. 42, the court are directed, where the judgment, on a bill of exceptions taken by the plaintiff, is reversed, to send the case back with a procedendo. This is evidently intended for the benefit of the plaintiff But why reverse a judgment, and direct a procedendo in a case, where the plaintiffs, by their own showing, never can be benefitted? whgra they never can obtain the judgment of the court, but must suffer a nonsuit. Such a course of proceedings would be idle and nugatory, and sanaot sanctioned by this court.
judgment A3t;r>i:ed*